UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

cRAIG ALAN ToAZ,
Plaintiff, CIVIL ACTION NO. 3:17-cV-01425
v. (MUNLEY, J.) k
(sAPoRITo, M.J.) W/LkE/LED
KATHY P. LANE, Warden, et ai., 8 34
/=» M'q"’ /~ h`""?€
E'i' “ 3019

Defendants. mb
MEMORANDUM ¢LERK

This matter comes before the Court on the “Indigent Plaintiff[’s]

 

Motion for Transcripts Free of Cost Pursuant to 28 USC §1915(c)(2).”
(Doc. 60.)

This is a pro se prisoner civil rights action. The plaintiff has been
granted leave to proceed in forma pauperis under 28 U.S.C. § 1915. In his
pro se complaint, the plaintiff, Craig Alan Toaz, asserts Bivens claims
against several federal prison officials, claiming that they Were
deliberately indifferent to his serious medical needs.

The defendants have interposed an affirmative defense, asserting
that Toaz failed to exhaust his administrative remedies before bringing
this action. The matter Was referred to the undersigned to conduct an

evidentiary hearing on the threshold issue of exhaustion, pursuant to

Small v. Camden County, 728 F.3d 265 (3d Cir. 2013). (Doc. 43.) A
hearing Was held before the undersigned on August 28, 2018, at Which
testimony and documentary exhibits Were received into evidence. (See
Doc. 48 (minute sheet); Doc. 49 (defendants’ exhibit list); Doc. 59 (hearing
transcript).) The plaintiff has submitted his proposed findings of fact and
conclusions of laW. (Doc. 55.) He has also submitted a memorandum of
f law in support of his position. (Doc. 54.) The defendants have requested
successive extensions of time to file their proposed findings of fact and
conclusions of laW, both of Which We granted. (Doc. 53; Doc. 56; Doc. 57;
Doc. 58.) Their proposed findings of fact and conclusions of law are
currently due to be filed on or before April 12, 2019. (Doc. 58.) We, of
course, have not yet entered a report and recommendation on the issue
of exhaustion, as We await the defendants’ submission

In his pro se motion, the plaintiff now requests that We order the
court reporter to provide him a copy of the August 28, 2018, hearing
transcript, free of charge. In support, he references 28 U.S.C. § 1915(0)(2),
Which authorizes the Court to direct the United States to pay the cost of

producing a transcript for an indigent plaintiff in certain circumstances,

which do not apply here.1 Under § 1915(0)(2), after a party has been
granted in forma pauperis status,

the court may direct payment by the United States of
the expenses of (1) printing the record on appeal in any
civil or criminal case, if such printing is required by the
appellate court; (2) preparing a transcript of proceedings
before a United States magistrate judge in any civil or
criminal case, if such transcript is required by the
district court, in the case of proceedings conducted
under [28 U.S.C. § 636(b)] or under [18 U.S.C.
§ 3401(b)]; and (3) printing the record on appeal if such
printing is required by the appellate court, in the case of
proceedings conducted pursuant to [28 U.S.C. § 636(0)].

28 U.S.C. §1915(0). In essence, this statute authorizes the Court to order
that an indigent plaintiff be provided with a “free” transcript only for the
purposes of a circuit court’s appellate review of district court proceedings
or a district judge’s review of a magistrate judge’s orders or
recommendations pursuant to § 636(b). See Doe v. Pryor, 61 F. Supp. 2d
1235 (M.D. Ala. 1999) (“[T]he statutory authority for charging

transcription expenses to the United States for plaintiffs proceeding in

 

1 We further note that §1915(c)(2) does not authorize a “free”
transcript per se. Rather, it authorizes the Court to direct the United
States to advance the expenses for preparation of a transcript, which may
later be taxed against the opposing party if the indigent party prevails,
or which may be collected in installments from a prisoner-plaintiff who
does not prevail. See 28 U.S.C. § 1915(f).

-3_

forma pauperis is limited expressly to transcripts ordered in preparation
for appellate proceedings or for district court review of matters before a
magistrate judge.”) (emphasis in original).
Notably, the statue does not entitle an indigent plaintiff
to obtain a copy of a hearing transcript for his own
general use. Rather, the statute expressly limits the
court’s authority to charge the United States for
transcription expenses where the district court requires

a transcript to review matters considered by a
magistrate judge.

Horton v. Doe, Civil Action No. 09-cv-02220-WJM-KMT, 2012 WL
400352, at *1 (D. Colo. Feb. 8, 2012) (emphasis in original).

Here, we have not yet entered a report and recommendation on the
exhaustion issue, so a request for an order directing the United States to
pay for a transcript of the evidentiary hearing is premature. Moreover,
an indigent plaintiff is only entitled to this “free” copy of a transcript if
the presiding district judge finds that he requires the transcript to
conduct his review of our recommended disposition of the exhaustion
issue, See Horton, 2012 WL 400352, at *1.

Alternatively, the plaintiffs pro se motion might be construed as a

motion for a free transcript under 28 U.S.C. § 753(f).2 See generally Mala
v. Crown Bay Marina, Inc., 704 F.3d 239, 244-46 (3d Cir. 2013)
(discussing a court’s obligation to liberally construe pro se pleadings and
other submissions, particularly when dealing with imprisoned pro se
litigants). Under this statute, governing the fees charged by court
reporters, “[f]ees for transcripts furnished in other proceedings3 to
persons permitted to appeal in forma pauperis shall also be paid by the
United States if the trial judge or a circuit judge certifies that the appeal
is not frivolous (but presents a substantial question).” 28 U.S.C. § 753(f).
But under this statute, an indigent party is entitled to a transcript at
public expense only on appeal, and only if the indigent litigant
demonstrates that the appeal is not frivolous and presents a substantial
question. See Walker v. People Express Airlines, Inc., 886 F.2d 598, 601
(3d Cir. 1989); see also Ford v. City of Philadelphia, 335 Fed. App’X 229,
231 & n.2 (3d Cir. 2009) (per curiam); Kot v. Hackett, Civ. A. No. 92-5120,

1993 WL 432431, at *1 & n.1 (E.D. Pa. Oct. 20, 1993). “Substantial

 

2 Under § 753(f), the transcript is actually free of charge to the
indigent party, with the expenses paid from the public fisc.

3 “Other proceedings” means proceedings other than criminal
proceedings, habeas proceedings, or § 2255 motions to vacate, which are
addressed in the preceding sentences of the statute.

-5_

questions are those that are reasonably debatable.” Choy v. Comcast
Cable Commc’n, Inc., Civil No. 08-4092 (RBK/AMD), 2013 WL 3283860,

at *1 (D.N.J. June 27, 2013).

To be sure, § 753(f) was not intended to require free
transcripts for all civil litigants proceeding in forma
pauperis who argue a sufficiency of the evidence issue or
factual issues on appeal. Instead, a successful § 753(f)
motion will demonstrate a nexus between specific
portions of the trial transcript and the particular
grounds on which the plaintiff intends to appeal; the
plaintiff must show that the former is necessary for
asserting the latter. Stated another way, the plaintiff is
obliged to make a particularized showing of his need for
a free transcript.

Icl. at *2 (citations and internal quotation marks omitted).

Here, a § 753(f) motion would likewise be premature, as the
transcript at issue is not sought for the purpose of appellate review.
Moreover, the plaintiff has failed to make the requisite particularized
showing of his need for a free transcript to argue a non-frivolous appeal
that presents a substantial question. See Choy, 2013 WL 3283860, at *2.

An appropriate Order follows.

Dated: March lq , 2019 x_¢/L F)! ,, /F
JosEPH F. s RITo, iii
United States Magistrate Judge

